DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 02/01/2022.
Claims 1-20 are canceled. Claims 21-40 are pending. Claims 21, 28, and 34 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al. (“Lyren”), U.S. Patent No. 9,584,653 B1, issued February 28, 2017.
Regarding dependent claim 21, Lyren teaches displaying, with a display of a first electronic device of a first user, a first visual indication that when selected plays sound from a graphical representation to a second user in binaural sound and a second visual indication that when selected plays the sound from the graphical representation to the second user in one of mono sound or stereo sound; because Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the user interface can simultaneously manage multiple different users during a person’s telephone call (col. 14, l. 16-59).
Lyren teaches receiving, at the first electronic device and from the first user, selection of the first visual indication or the second visual indication; because Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27; Fig. 3, item 310), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
Lyren does not expressly teach playing, with the second electronic device and in response to the first user selecting the first visual indication, the sound of the graphical representation in the binaural sound; and playing, with the second electronic device and in response to the first user selecting the second visual indication, the sound of the graphical representation in the mono sound or the stereo sound; however, Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
While Lyren does not expressly teach playing, with the second electronic device and in response to the first user selecting the first visual indication, the sound of the graphical representation since Lyren teaches one electronic device (Fig. 3), since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 22, Lyren teaches the method of claim 21, wherein the first visual indication and the second visual indication are located inside a body of the graphical representation; since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E).

Regarding dependent claim 23, Lyren teaches the method of claim 21 further comprising: expediting processing of the sound of the graphical representation at the second electronic device by convolving, with a digital signal processor (DSP) in the first electronic device, the sound with head-related transfer functions (HRTFs) to change the sound into the binaural sound before transmitting the graphical representation and the sound from the first electronic device to the second electronic device and in response to receiving the selection of the first visual indication at the first electronic device; because Lyren teaches convolving a caller’s voice with a pair of HRTFs so that her voice localizes to the user at a SLP which is a preferred location (col. 29, l. 57-col. 30, l. 30; Fig. 21). Lyren teaches using a DSP to process the HRTFs (col. 13, l. 10-19; Fig. 4).

Regarding dependent claim 24, Lyren teaches the method of claim 21 further comprising: displaying, with a display of the second electronic device, the graphical representation with a visual indication that indicates the sound will play as the binaural sound; because Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the user interface can simultaneously manage multiple different users during a person’s telephone call (col. 14, l. 16-59).

Regarding dependent claim 25, Lyren suggests but does not expressly teach the method of claim 21 further comprising: receiving, at the first electronic device and from the second electronic device, head-related transfer functions (HRTFs) that are customized to the second user; and processing, with a digital signal processor (DSP) in the first electronic device, the sound with the HRTFs that are customized to the second user before transmitting the graphical representation and the sound to the second electronic device second user; because Lyren teaches convolving a caller’s voice with a pair of HRTFs so that her voice localizes to the user at a SLP which is a preferred location (col. 29, l. 57-col. 30, l. 30; Fig. 21). Lyren teaches using a DSP (col. 13, l. 10-19; Fig. 4).
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
Since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 26, Lyren teaches the method of claim 21, wherein the first visual indication includes a symbol "3D" that signifies the binaural sound (Fig. 32D, item 3268).

Regarding dependent claim 27, Lyren teaches the method of claim 21, wherein the first visual indication enables the first user to select whether the binaural sound externally localizes outside to a left side of a head of the second user or externally localizes outside to a right side of the head of the second user; because Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E).

Regarding independent claim 28, Lyren teaches a non-transitory computer-readable storage medium that one or more electronic devices execute to perform a method comprising: displaying, with a display of a first portable electronic device of a first user, a graphical representation that enables the first user to select between two different locations where sound of the graphical representation will externally localize as binaural sound outside a head of a second user when a second portable electronic device of the second user plays the sound of the graphical representation to the second user; receiving, from the first user and at the first portable electronic device, a selection of one of the two different locations; because Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the user interface can simultaneously manage multiple different users during a person’s telephone call (col. 14, l. 16-59).
Lyren does not expressly teach playing, with the second portable electronic device and in response to the first user selecting a first one of the two different locations, the sound of the graphical representation in the binaural sound that externally localizes to a first location in empty space outside the head of the second user; and paving, with the second portable electronic device and in response to the first user selecting a second one of the two different locations, the sound of the graphical representation in the binaural sound that externally localizes to a first location in empty space outside the head of the second user; however, Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
While Lyren does not expressly teach playing, with the second electronic device and in response to the first user selecting the first visual indication, the sound of the graphical representation since Lyren teaches one electronic device (Fig. 3), since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 29, Lyren teaches the non-transitory computer-readable storage medium of claim 28 further comprising: saving processing resources of a digital signal processor (DSP) in the second portable electronic device of the second user by convolving, with head- related transfer functions (HRTFs), the sound of the graphical representation into the binaural sound with a DSP in the first portable electronic device of the first user before transmitting the graphical representation to the second portable electronic device of the second user; because Lyren teaches convolving a caller’s voice with a pair of HRTFs so that her voice localizes to the user at a SLP which is a preferred location (col. 29, l. 57-col. 30, l. 30; Fig. 21). Lyren teaches using a DSP to process the HRTFs (col. 13, l. 10-19; Fig. 4).
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
Since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 29, Lyren teaches the non-transitory computer-readable storage medium of claim 28 further comprising: displaying, with the display of the first portable electronic device of the first user, the two different locations as a first location that when selected provides the sound to the second user in front of and to a left side of the head of the second user and a second location that when selected provides the sound to the second user in front of and to a right side of the head of the second user to enable the first user to select between the first location and the second location; since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).

Regarding dependent claim 31, Lyren teaches the non-transitory computer-readable storage medium of claim 28 further comprising: displaying, with a display of the second portable electronic device, a visual indication that shows the sound will externally localize as the binaural sound; Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).

Regarding dependent claim 32, Lyren teaches the non-transitory computer-readable storage medium of claim 28 further comprising: displaying, with the display of the first portable electronic device of the first user, the two different locations where the sound of the graphical representation will externally localize as the binaural sound outside the head of the second user as a first visual indication that is located away from and on a right side of the graphical representation and a second visual indication that is located away from and on a left side of the graphical representation; since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).

Regarding dependent claim 33, Lyren teaches the non-transitory computer-readable storage medium of claim 28 further comprising: displaying, with the display of the first portable electronic device of the first user, a first option that when selected provides the sound to the second user as stereo sound and a second option that when selected provides the sound to the second user as the binaural sound; since Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).

Regarding independent claim 34, Lyren teaches a method comprising: displaying, with a display of a portable electronic device (PED) of a first user, a graphical representation that enables the first user to select between playing sound to a second user as binaural sound that externally localizes outside a head of the second user and playing the sound to the second user as one of stereo sound and mono sound; because Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the user interface can simultaneously manage multiple different users during a person’s telephone call (col. 14, l. 16-59). Lyren teaches an example where a user has a smartphone (col. 13, l. 20-67), and teaches that the devices disclosed include handheld and/or wearable portable electronic devices (col. 47, l. 63-col. 48, l. 12).
Lyren teaches receiving, at the PED of the first user and from the first user, a selection of playing the sound to the second user as the binaural sound or playing the sound to the second user as the stereo sound or the mono sound; because Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
Lyren does not expressly teach playing, by the PED of the second user and to the second user, the sound of the graphical representation in the binaural sound in response to the first user selecting the playing of the sound to the second user as the binaural sound; and playing, by the PED of the second user and to the second user, the sound of the graphical representation in the stereo sound or the mono sound in response to the first user selecting playing of the sound to the second user as the stereo sound or the mono sound; however, Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
While Lyren does not expressly teach playing, by the PED of the second user and to the second user, the sound of the graphical representation in the binaural sound in response to the first user selecting the playing of the sound to the second user as the binaural sound; since Lyren teaches one electronic device (Fig. 3), since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 35, Lyren teaches the method of claim 34 further comprising: displaying, with a display of the PED of the second user, the graphical representation with a visual indication that the sound will play to the second user as the binaural sound; Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches an example where a user has a smartphone (col. 13, l. 20-67).
Since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 36, Lyren teaches the method of claim 34 further comprising: expediting playing of the sound to the second user by convolving, with a digital signal processor (DSP) in the PED of the second user, the sound with head-related transfer functions (HRTFs) before the second user activates the graphical representation to play the sound so that the sound is already convolved into the binaural sound by the DSP before the second user activates the sound to play; because Lyren teaches convolving a caller’s voice with a pair of HRTFs so that her voice localizes to the user at a SLP which is a preferred location (col. 29, l. 57-col. 30, l. 30; Fig. 21). Lyren teaches using a DSP to process the HRTFs (col. 13, l. 10-19; Fig. 4). Lyren teaches an example where a user has a smartphone (col. 13, l. 20-67), and teaches that the devices disclosed include handheld and/or wearable portable electronic devices (col. 47, l. 63-col. 48, l. 12).
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
Since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Regarding dependent claim 37, Lyren teaches the method of claim 34 further comprising: simultaneously displaying, with the display of the PED of the first user, a first visual indication that when selected by the first user selects playing of the sound to the second user as the binaural sound and a second visual indication that when selected by the first user selects playing of the sound to the second user as one of the stereo sound and the mono sound; since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). Lyren teaches an example where a user has a smartphone (col. 13, l. 20-67), and teaches that the devices disclosed include handheld and/or wearable portable electronic devices (col. 47, l. 63-col. 48, l. 12).

Regarding dependent claim 38, Lyren teaches the method of claim 34 further comprising: displaying, with a display of the PED of the second user, the graphical representation with a visual indication that includes "3D" to show the second user that the sound will plays as the binaural sound; (Fig. 32D, item 3268).

Regarding dependent claim 39, Lyren teaches a method of claim 34 further comprising: displaying, with the display of the PED of the first user, at least three options to enable the first user to select where the sound will localize to the second user, wherein the three options include inside the head of the second user, outside and to a right side of the head of the second user, and outside and to a left side of the head of the second user; since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3). Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). Lyren teaches an example where a user has a smartphone (col. 13, l. 20-67), and teaches that the devices disclosed include handheld and/or wearable portable electronic devices (col. 47, l. 63-col. 48, l. 12).

Regarding dependent claim 40, Lyren suggests but does not expressly teach the method of claim 34 further comprising: displaying, with a display of the PED of the second user, a visual notification informing the second user that the first user selected playing of the sound to the second user as the binaural sound that externally localizes outside the head of the second user; since Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
Since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive (Remarks, p. 9-11). 
In response to applicant’s argument that Lyren teaches enabling a user to determine whether sound plays to the user as binaural sound or stereo/mono sound, and is thus able to determine how the user hers the sound themselves, but does not teach the limitations of independent claims 21, 28, and 34 (Remarks, p. 9), while Lyren does not expressly teach selecting how a sound plays for another user, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Lyren to allow a user to make a selection for playing a sound to a second user on a second device, because Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Lyren teaches a user interface for a user to change a sound localization point (SLP) of a voice of a second user during a telephone call between the first and second users (col. 12, l. 34-40; Fig. 4). Lyren teaches that a user can select to receive in monaural sound or stereo sound or select to receive the call in binaural sound using an icon (col. 12, l. 16-27), and Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3).
While Lyren does not expressly teach playing, with the second electronic device and in response to the first user selecting the first visual indication, the sound of the graphical representation since Lyren teaches one electronic device (Fig. 3), since Lyren teaches that the techniques are also applicable to the user both receiving a call and placing a call to another user (col. 11, l. 24-55; Fig. 3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Lyren to play the sound of the graphical representation with the second electronic device to the second user so the sound externally localizes to the second user as the binaural sound, since Lyren teaches that the SLP property can be changed globally so that the property modification applies to all instance of the SLP for example, a user interface for a telephone call, a voice exchange, or a virtual reality environment (col. 34, l. 1-27). Lyren teaches the user interface contains a visual reference shaped as a star with SLPs positioned at points on the star where a user can change the interface views on the display, and an image of a user representing a location of the user (col. 34, l. 28-67; Figs. 30A-30E). 
Further, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface with selection elements taught by Lyren to play the selected binaural sound to the second user, since it would have been obvious to modify the disclosed elements, according to the techniques disclosed by Lyren, in order to achieve predictable results. KSR.
For these reasons, and the reasons of record, it is believed that the rejections of claims 21-40 should be maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belrose 	U.S. Pub. No. 2002/0147586 A1 	published 		October 2002

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/            Primary Examiner, Art Unit 2144